DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 15, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation “delete session management context information” or “skipping obtaining ... session management context information”, parent claims never recite to store and/or obtain session management context information; thereby, it is unclear how can be erased something that have never been stored, or skip something that have never been done. Please clarify. Please note, a dependent claim cannot remove limitations of a parent claim, the limitation could be claimed, for example as a selection where the step is done or not when a condition is met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz 20210029594.

As to claim 1, Kunz discloses a network handover method of a voice service of a terminal device (see title), wherein the network handover method is implemented by a 

As to claim 2, Kunz discloses the method of claim 1, further comprising sending third information about the terminal device to the second mobility management network element, wherein the third information comprises subscription information for handing over the voice service to the second network (see par. 0082, 0091-0093).



As to claim 4, Kunz discloses the method of claim 1, wherein the first information comprises at least one of a first identifier of the voice handover from the first network to the second network; or a target identifier of the second network, and wherein the second information comprises at least one of a second identifier of the voice handover; or the target identifier (see par. 0082, 0088, 0091-0093).

As to claim 5, Kunz discloses the method of claim 4, wherein the first identifier is a Single Radio Voice Call Continuity (SRVCC) handover indication indicating a handover of the voice service from the first network to the second network (see par. 0082, 0091-0093).

As to claim 6, Kunz discloses the method of claim 4, wherein the second identifier is a Single Radio Voice Call Continuity (SRVCC) handover indication indicating a handover of the voice service from the first network to the second network (see par. 0082, 0091-0093).

As to claim 8, Kunz discloses the method of claim 1, further comprising: determining that the handover of the terminal device from the first network to the second 
As to claim 9, Kunz discloses the method of claim 1, further comprising determining that an interoperation interface exists between the first mobility management network element and the second mobility management network element (see par. 0115).
As to claim 10, Kunz discloses the method of claim 1, further comprising skipping obtaining, from a session management network element in the first network based on the first information, session management context information of the terminal device in the third network (see par. 0052-0053, 0119, 0121).

Regarding claims 12-17, they are the corresponding apparatus claims of method claims 1-2, 4 and 8-10. Therefore, claims 12-17 are rejected for the same reasons as shown above.

Regarding claims 18-20, they are the corresponding computer program product claims of method claims 1-2 and 10. Therefore, claims 18-20 are rejected for the same reasons as shown above.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz in view of Vikberg WO 2019117768.

As to claim 7, Kunz fails to disclose radio network controller (RNC) identifier. In an analogous art, Vikberg discloses wherein the target identifier comprises a target radio network controller (RNC) identifier (see page 11, lines 29 – page 12. Line 4). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of finding the target element; thereby, allowing reaching and communicate with the desired element.
As to claim 11, Kunz discloses the method of claim 1, wherein the first network is a fifth-generation (5G) network, wherein the second network is a third-generation (3G) network (see par. 0116), Kunz fails to disclose wherein the third network is an Evolved Packet System (EPS) network. In an analogous art, Vikberg discloses wherein the third network is an Evolved Packet System (EPS) network (see page 3, lines 1-13; page 12, lines 33 – page 15. Line 16). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility with existing standards.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647